[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                        For the First Circuit


No. 01-1885

                           EUGENE B. BOWLER,

                         Plaintiff, Appellant,

                                  v.

                        STATE OF MAINE, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                Before

                       Torruella, Circuit Judge,
                     Stahl, Senior Circuit Judge,
                      and Lynch, Circuit Judge.




     Eugene B. Bowler on brief pro se.
     G. Steven Rowe, Attorney General, and William R. Fisher,
Assistant Attorney General, on brief for appellees.



                          December 27, 2001
          Per Curiam.    Eugene Bowler filed this pro se action

in an effort to challenge the constitutionality of Maine's

"stalking" statute.    See 17-A Me. Rev. Stat. Ann. § 210-A.   The

action ended up being dismissed because of his noncompliance

with a court order directing that he respond to defendants'

interrogatories (and their accompanying requests for production

of documents).    See Fed. R. Civ. P. 37(b)(2)(C).        Such a

disposition is reviewed only for abuse of discretion.          See,

e.g., National Hockey League v. Metrop. Hockey Club, Inc., 427

U.S. 639, 642 (1976) (per curiam).     Finding none, we affirm.

          There   is    no   need    for   extended   discussion,

particularly since Bowler has offered little in the way of

pertinent argumentation on appeal. A number of factors support

the district court's decision.        For example, the various

objections voiced by Bowler to the interrogatories prove to

have been baseless.      He protested that providing complete

answers would impose an intolerable burden and would implicate

Fifth Amendment concerns, but he never elaborated in either

regard.   He also complained that many of the questions were

"not relevant"--overlooking, among other things, the fact that

his as-applied constitutional challenges were necessarily fact-

dependent. In any event, whatever the merit of his objections,

Bowler persisted in his recalcitrance even after being ordered

to furnish appropriate responses.    As to other points, we note


                               -2-
 that the interrogatories were limited in scope and number; that

 defendants       undertook     no   other     discovery;   that     Bowler   was

  familiar with the judicial process; and that he likely would

  not have prevailed on his underlying constitutional claims.

                To be sure, Bowler could retort that he was appearing

  pro se; that he had otherwise acted in prompt fashion; that the

  case    was    relatively     young;       and   that   he   had    not     been

  specifically warned that dismissal might ensue. Yet he has not

  done so.1       Instead, to excuse his noncompliance with the

  district court order, Bowler points out that a challenge

  thereto was pending before this court by way of a "petition for

  writ of prohibition." This argument fails for several reasons.

  First, that petition was patently without merit, inasmuch as

  the discovery order was a garden-variety, discretionary ruling

  that was neither appealable nor subject to mandamus review.

  See, e.g., Bennett v. City of Boston, 54 F.3d 18, 20-21 (1st

  Cir. 1995) (per curiam).           Second, by the time the dismissal

  here occurred, Bowler's petition had been denied by this court

  and    was    the   subject   of   a   request    for   en   banc   review--a

  frivolous filing. Finally, as the district court noted, Bowler




     1
        The cited factors would not have been dispositive in any
event. See, e.g., Velazquez-Rivera v. Sea-Land Service, Inc., 920
F.2d 1072, 1078 n.9 (1st Cir. 1990) (stopping short of any
suggestion that lack of prior warning was "controlling").

                                         -3-
never sought a stay of the discovery order pending his attempt

to obtain appellate relief.

          Affirmed.




                              -4-